     Case 2:20-cv-01914-MCE-DMC Document 27 Filed 02/24/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
       DAVID AND KELLY SCOTT,                      Case No.: 2:20-cv-01914-MCE-DMC
11
12                   Plaintiffs,
       vs.                                         ORDER EXTENDING SELECT
13                                                 PORTFOLIO SERVICING, INC.’S TIME
       Experian Information Solutions, Inc.,       TO RESPOND TO PLAINTIFFS’ FIRST
14
       Equifax Information Services, LLC, and      AMENDED COMPLAINT
15     Select Portfolio Servicing, Inc.,

16
                     Defendants.                   Complaint filed: September 23, 2020
17
                                                   FAC filed:       December 18, 2020
18
19
20
21
             The Court, having considered the Stipulation to Extend Time to Respond to First
22
23    Amended Complaint between Defendant SELECT PORTFOLIO SERVICING, INC., and
      Plaintiffs DAVID and KELLY SCOTT, and good cause appearing,
24
      ///
25
      ///
26
      ///
27
28    ///
                                        -1-
       ORDER EXTENDING SELECT PORTFOLIO SERVICING, INC’S TIME TO RESPOND TO
                      PLAINTIFF’S FIRST AMENDED COMPLAINT
                                              Case No: 2:20-cv-01914-MCE-DMC
     Case 2:20-cv-01914-MCE-DMC Document 27 Filed 02/24/21 Page 2 of 2



 1           IT IS HEREBY ORDERED that:
 2           The deadline for Defendant SELECT PORTFOLIO SERVICING, INC., to respond to the
 3    First Amended Complaint is extended from March 5, 2021, to April 30, 2021.
 4           IT IS SO ORDERED.
 5    Dated: February 23, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-
       ORDER EXTENDING SELECT PORTFOLIO SERVICING, INC’S TIME TO RESPOND TO
                      PLAINTIFF’S FIRST AMENDED COMPLAINT
                                              Case No: 2:20-cv-01914-MCE-DMC
